MEMORANDUM OPINION
Nos. 04-04-00461-CR, 04-04-00462-CR, 04-04-00463-CR, and 04-04-00464-CR
Lennie Howard CHRISTIE,
Appellant
v.
The STATE of Texas,
Appellee
From the 399th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2002-CR-2523, 2002-CR-2524, 2002-CR-2525, and 2002-CR-2526
Honorable Juanita E. Vasquez-Gardner, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	January 12, 2005
APPEALS DISMISSED
	Appellant has filed a motion to dismiss appeal numbers 04-04-00461-CR, 04-04-00462-CR,
04-04-00463-CR, and 04-04-00464-CR by withdrawing his notice of appeal.  We grant appellant's
motion. Appeal numbers 04-04-00461-CR, 04-04-00462-CR, 04-04-00463-CR, and 04-04-00464-CR are dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
Do not publish